SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM10-Q o QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2016 OR o TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number:000-55158 COCRYSTAL PHARMA,INC. (Exact Name of Registrant as Specified in Its Charter) Delaware 35-2528215 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 1860 Montreal Road Tucker, Georgia (Address of Principal Executive Offices) (Zip Code) (678)-892-8800 (Registrant’s Telephone Number,Including Area Code) Indicate by check mark whether the registrant:(1)has filed all reports required to be filed by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.Yesx Noo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of Regulation S-T (Sec.232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yesx Noo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer x Non-accelerated filer o Smaller reporting company o (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).Yeso No x As of May 10, 2016, the number of outstanding shares of the registrant’s common stock, par value $0.001 per share, was 704,255,397. COCRYSTAL PHARMA,INC. FORM10-Q FOR THE QUARTER ENDED MARCH 31, 2016 INDEX Part I - FINANCIAL INFORMATION F-1 Item 1. F-1 Condensed Consolidated Balance Sheets F-1 Condensed Consolidated Statements of Comprehensive Loss F-2 Condensed Consolidated Statement of Convertible Preferred Stock and Stockholders' Equity F-3 Condensed Consolidated Statements of Cash Flows F-4 Notes to the Condensed Consolidated Financial Statements F-5 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 1 Item 3.Quantitative and Qualitative Disclosures About Market Risk 5 Item 4. Controls and Procedures 5 Part II - OTHER INFORMATION 7 Item 1. Legal Proceedings 7 Item 1.A. Risk Factors 7 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 26 Item 3. Defaults Upon Senior Securities 26 Item 4. Mine Safety Disclosures 26 Item 5. Other 26 Item 6. Exhibits 26 SIGNATURES 27 -i- Table of Contents Part I – FINANCIAL INFORMATION Cocrystal Pharma, Inc. CONDENSED CONSOLIDATED BALANCE SHEETS (in thousands) March 31, 2016 December 31, 2015 (unaudited) Assets Current assets: Cash and cash equivalents $ $ Accounts receivable 16 32 Prepaid expenses and other current assets Mortgage note receivable, current portion Total current assets Property and equipment, net Deposits 31 31 Mortgage note receivable, long-term portion In process research and development Goodwill Total assets $ $ Liabilities and stockholders' equity Current liabilities: Accounts payable and accrued expenses Derivative liabilities Total current liabilities Long-term liabilities Deferred rent 59 61 Deferred tax liability Total long-term liabilities Total liabilities Commitments and contingencies Series A convertible preferred stock, $0.001 par value; 1,000 shares authorized, 0 sharesissued and outstanding. - - Stockholders' equity: Series B convertible preferred stock, $.001 par value; 5,000 shares authorized; 0 shares issued and outstanding - - Common stock, $.001 par value; 800,000 shares authorized; 704,255 and 694,396 issued and outstanding as of March 31, 2016 and December 31, 2015, respectively Additional paid-in capital Accumulated deficit ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ F-1 Table of Contents Cocrystal Pharma, Inc. CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE LOSS (unaudited) (in thousands) Three months ended March 31, Grant revenues $
